DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Yeh (US 5,905,365) in view of Tsukamoto et al. (US 2012/0327749), hereinafter Tsukamoto. 
         As to claims 1 and 10, Yeh discloses in figure 1 (see figure below):- 
Battery system with internally powered real time clock, comprising:

    PNG
    media_image1.png
    466
    525
    media_image1.png
    Greyscale

      

     a real time clock [see figure above, element RTC] electrically connected to a first node [see figure above] between the first and second terminals of the battery cells: and
     at least one passive device [see figure 1, element R1] connected between the first node and the real time clock,
         wherein a voltage of a single battery cell [BATT] is applied to the first node, wherein the at least one passive device adjusts [the resister adjusts the BATT voltage] the voltage applied to the first node, and wherein the real time clock draws power via the first node in a first operation state and in a second operation state of the battery system [noted that the BATT provides power to the RTC in first mode and VCC supplies power to the RTC in second mode].
       Yeh does not disclose explicitly, a plurality of battery cell connected in series and/or in parallel between a first terminal and a second terminal   of the plurality of battery cells: 
         Tsukamoto discloses in figure 1, a plurality of battery cell [battery cells 101-a-101c] connected in series and/or in parallel between a first terminal and a second terminal   of the plurality of battery cells [¶0024].
	It would have been obvious to a person having ordinary skill in the art the time the invention was made to use plurality of battery cells in Yeh’s apparatus as taught by Tsukamoto 
in order to provide appropriate and sufficient power to the load in this case RTC.
     As to claim 14, Yeh discloses in figure 1, wherein the at least one passive device comprises a resistor [see figure above, R1 is connected to the fist node].
Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over  Yeh in views of Tsukamoto, and Lou et al. (US 2007/0278861), hereinafter Lou.
As to claim 14, Yeh discloses in figure 1, wherein the at least one passive device comprises a first resistor.
Neither Yeh nor Tsukamoto discloses, first and a second resistor connected in series between the first node and the real time clock.   
           Lou discloses in figure 3, first resistor [R1] and a second resistor [R2] connected in series between the first node and the real time clock.
	It would have been obvious to a person having ordinary skill in the art the time the invention was made to use plurality of resistors connected in series  in Yeh’s apparatus as taught by Lou  to effectively the power flow to the RTC device.  

Allowable Subject Matter
Claims 2-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites, inter alia, a control unit electrically connected to one of the first terminal and the second terminal, wherein the real time clock is electrically connected to a first output of the control unit, and wherein the real time clock draws power via the first node in the first operation state of the battery system and draws power via the first node and via the first output of the control unit in the second operation state of the battery system. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 11 recites, inter alia, a battery system control unit that is electrically connected to one of the first terminal and the second terminal of the plurality of battery cells and provides a supply voltage to a first output of the battery system control unit; and a second node electrically connected to the central node and to the first output of the battery system control unit. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859